LACOMBE, Circuit Judge
(orally). The Macmillan Company made an arrangement with the English authors and owners of the copyright of “Cleland and Mackay’s Anatomy” that the book should be copyrighted in this country. They had set up and copyrighted the first 64 pages, when, the book being about to appear in England, it was found to be impossible to set up the remainder in time to secure copyright. The first 64 pages were therefore printed from the copyright portion which was set up in this country, and the remainder of the book was imported in sheets, and, when received, was bound up with the 64 pages that had been printed here. The collector assessed *1019duty on the imported sheets at 25 per cent, ad valorem, under paragraph 311, Act 1894, as “printed matter.”
Paragraph 410 in the free list of the same statute reads as follows:
“410. Books, engravings, photographs, bound or unbound, etchings, music, maps and charts, which shall have been printed more than twenty years * *• * and all * * * scientific books and periodicals devoted to original scientific research,” etc.
Concededly, this “Anatomy” is a scientific book. It was held in Re Hempstead (C. C.) 95 Fed. 967, that the word “book” in the paragraph above quoted was broad enough to cover the printed sheets unbound, and it would seem that these sheets did not cease to be a book because some few pages at the beginning or end were wanting.
The decision of the board is reversed.